

114 HRES 801 IH: Supporting the goals and ideals of Alzheimer’s and Brain Awareness Month.
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 801IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Ms. Maxine Waters of California submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of Alzheimer’s and Brain Awareness Month.
	
 Whereas Alzheimer's disease is a slow, progressive disorder of the brain that results in loss of memory and other cognitive function and, eventually, death;
 Whereas Alzheimer's disease is the sixth leading cause of death in the United States and the fifth leading cause of death for persons aged 65 and over;
 Whereas an estimated 5,400,000 people in the United States are living with Alzheimer’s disease, and this number may increase to 16,000,000 by the year 2050;
 Whereas someone in the United States develops Alzheimer’s disease every 66 seconds; Whereas nearly two-thirds of those living with Alzheimer’s disease, a total of 3,300,000 people, are women;
 Whereas it is estimated that 700,000 people will die with Alzheimer’s disease in 2016; Whereas deaths from Alzheimer’s disease increased 71 percent between 2000 and 2013, while deaths from other major diseases, including heart disease, stroke, breast cancer, prostate cancer, and HIV/AIDS, decreased during the same period;
 Whereas Alzheimer’s disease is the only cause of death among the top 10 causes of death in the United States that has no means of prevention, no cure, and no method for slowing its progression;
 Whereas the direct costs to United States society of caring for Alzheimer’s patients in 2016 is estimated to be $236,000,000,000, including $160,000,000,000 that will be spent by Medicare and Medicaid;
 Whereas more than 15,000,000 family members and friends provided more than 18,000,000,000 hours of unpaid care to individuals living with Alzheimer’s disease and other dementias in 2015;
 Whereas nearly 60 percent of Alzheimer’s and dementia caregivers rate the emotional stress of caregiving as high or very high;
 Whereas nearly 40 percent of family caregivers for individuals living with Alzheimer’s disease and other dementias report symptoms of depression;
 Whereas everyone who has a brain is at risk for Alzheimer’s disease; Whereas June is Alzheimer's and Brain Awareness Month;
 Whereas the Alzheimer’s Association established Alzheimer's and Brain Awareness Month in 2014, and the inaugural Alzheimer's and Brain Awareness Month was celebrated in June of that year; and
 Whereas Alzheimer's and Brain Awareness Month is an opportunity to— (1)raise awareness about Alzheimer’s disease and other dementias;
 (2)advocate for Alzheimer’s research, care, and support services; and (3)offer support to individuals living with Alzheimer’s disease and other dementias, their families, and their caregivers: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Alzheimer's and Brain Awareness Month; and
 (2)encourages people in the United States to— (A)educate themselves about Alzheimer’s disease and other dementias;
 (B)advocate for Alzheimer’s research, care, and support services; and (C)offer their support to individuals living with Alzheimer’s disease and other dementias, their families, and their caregivers.
				